DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 15, 18, 21, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2012/0000415 to D’Evelyn, et al. (hereinafter “D’Evelyn”) in view of U.S. Patent Appl. Publ. No. 2016/0186361 to Koukitu, et al. (“Koukitu”).  
Regarding claim 15, D’Evelyn teaches a crystal substrate which is a substrate comprising a single crystal of group III nitride (see, e.g., the Abstract, Figs. 1-10, and entire reference, including specifically Fig. 1a and ¶¶[0017]-[0023] which teach a single crystal GaN substrate (101)), having
a diameter (see, e.g., Fig. 1a and ¶¶[0017]-[0023] which teach a GaN single crystal (101) having a diameter of 150 mm (5.9 inches) or more), and
in which c-plane of the single crystal is curved in a concave spherical shape toward inside of the substrate, when a main surface of the substrate is viewed from +c side with a radius of curvature of 15 m or more (see, e.g., Fig. 1a and ¶¶[0017]-[0023] which teach that the nitride single crystal (101) has a radius of curvature of greater than 100 meters on the Ga-polar (0001) plane), 
the c-plane of the single crystal has a constant radius of curvature in a region of 80% or more of an area of the main surface viewed in plan view (see specifically Fig. 1a and ¶[00017] which teach that the radius of curvature of the nitride crystal (101) is greater than 100 meters in up to three independent or orthogonal directions which necessarily includes or, alternatively, would be reasonably expected to include substantially the entirety (i.e., 100%) of the first surface (105) since the first surface (105) is described and illustrated as being substantially smooth and continuous; consequently, the disclosed radius of curvature necessarily comprises or would be reasonably expected to comprise more than 80% of the first surface (105) as claimed).  
D’Evelyn does not explicitly teach that the substrate consists of a single domain.  However, in Figs. 1 & 6 and ¶¶[0040]-[0066] as well as elsewhere throughout the entire reference Koukitu teaches an analogous embodiment of a GaN(0001) single crystal substrate (101) and a homoepitaxial GaN layer (100) grown thereupon.  In Fig. 6, ¶[0012], ¶[0046], and ¶¶[0064]-[0066] Koukitu specifically teaches that GaN single crystal substrates having a diameter of 4 inches or larger and a radius of curvature of 300 m or more can be obtained by, for example, performing homoepitaxial growth in the -c direction since the diameter of the GaN crystal increases with increasing thickness.  Thus, a person of ordinary skill in the art would look to the teachings of Koukitu and would readily recognize that GaN single crystal substrates which consist of a single domain and a radius of curvature of 15 m or more may be produced by performing GaN homoepitaxial growth on one of the single domain GaN seed crystals (101) utilized in D’Evelyn with the motivation for doing so being to produce a higher quality and larger sized GaN single prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 18, D’Evelyn teaches that both a radius of curvature of the c-plane of the single crystal in a-axis direction and a radius of curvature of the c-plane of the single crystal in m-axis direction are 15 m or more (see specifically Fig. 1a and ¶[00017] which teach that the radius of curvature of the nitride crystal (101) is greater than 100 meters in up to three independent or orthogonal directions which would necessarily include or, alternatively, would be reasonably expected to include at least the c-plane, m-plane, and a-plane; see also Figs. 8-10 and ¶¶[0019]-[0021] which teach that the crystal (330) may include a c-plane top surface with laterally grown wings having a- and m-plane facets (three independent and orthogonal directions) which, in conjunction with the teachings of ¶[0017], each necessarily possess or, alternatively, would be reasonably expected to possess a radius of curvature of greater than 100 meters).
Regarding claim 21, D’Evelyn teaches that a ratio of a largest dislocation density to a smallest dislocation density in the main surface is 100 times or less (see, e.g., Fig. 1a and ¶[0018] which teach that the nitride crystal (101) has regions of high and low threading dislocation densities with values of, for example, 106 cm-2 and 104 cm-2, 6/104 = 100; see also Fig. 1a and ¶[0046] of Koukitu which teach that a dislocation density of 105 cm-2 may be obtained which necessarily means that a ratio of a largest to a smallest dislocation density is substantially zero since the dislocations are uniformly dispersed across the surface of the crystal).  
Regarding claim 23, D’Evelyn does not explicitly teach that a radius of curvature of the c-plane of the single crystal in a-axis direction is different from a radius of curvature of the c-plane of the single crystal in m-axis direction.  However, in at least ¶[0018] D’Evelyn teaches that the surface (105) of the GaN crystal (101) has a crystallographic orientation that is miscut from the (0001) Ga-polar face by between 0.01 to 5 degrees.  Thus, when GaN homoepitiaxial growth is performed on a 0.01 to 5 degree miscut GaN(0001) single crystal substrate (101) according to the teachings of Koukitu in order to produce a GaN crystal having a diameter of at least 4 inches and a radius of curvature of 300 m or more, the radius of curvature of the c-plane in an a-axis direction will necessarily be different from the radius of curvature in the m-axis direction.  This is necessarily the case because ¶[0102] of the instant application teaches that “the radius of curvature of the c-plane in the seed substrate 21 is different between the a-axis direction and the m-axis direction due to the inclination of the center off-angle.”  
Regarding claim 24, D’Evelyn teaches that each of the radius of curvature of the c-plane of the single crystal in a-axis direction and the radius of curvature of the c-plane of the single crystal in m-axis direction is 25 m or more (see specifically Fig. 1a and ¶[00017] which teach that the radius of curvature of the nitride crystal (101) is greater than 100 meters in up to three independent or orthogonal directions which would necessarily include or, alternatively, would be reasonably expected to include at least the .  

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Evelyn in view of Koukitu and further in view of U.S. Patent Appl. Publ. No. 2008/0118733 to Yuichi Oshima (“Oshima”).  
Regarding claim 22, D’Evelyn teaches that a largest dislocation density a largest dislocation density in the main surface is 3×106 / cm2 or less (see, e.g., Fig. 1a and ¶¶[0017]-[0023] which teach that the largest dislocation density on the (0001) plane may be greater than about 106 cm-2 which necessarily includes or would be reasonably expected to include a concentration at 106 cm-2 which falls within the claimed range).  Alternatively, even if it is assumed arguendo that D’Evelyn does not teach that a largest dislocation density in the main surface is 3×106 / cm2 or less, producing a Group III nitride crystal with a dislocation density within the claimed range would have been obvious in view of the teachings of Oshima.  In ¶¶[0072]-[0077] and ¶[0092]-[0098] as well as elsewhere throughout the entire reference Oshima teaches a method of growing a Group III-nitride crystal with a radius of curvature of greater than 30 m and a dislocation density of 5×105 cm-2 by hydride vapor phase epitaxy (HVPE).  As explained by Oshima, the dislocation density is known to decrease with increasing thickness during HVPE growth.  Thus, in view of the teachings of Oshima an ordinary artisan would readily recognize that 6 cm-2 via HVPE growth and would be motivated to do so in order to produce a higher quality Group III-nitride crystal for the growth of electronic and/or optoelectronic devices thereupon.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  

Response to Arguments
Applicants’ arguments filed January 20, 2022, have been fully considered, but they are not persuasive.  
Applicants argue that expanding the diameter of a GaN substrate via growth in the -c direction in the manner taught by Koukitu produces wings segments where the c-plane bends at the boundary between the original substrate and the enlarged diameter portion as shown in Fig. 19 and Example 4 of Koukitu and, as such, Koukitu does not teach or suggest that the c-plane has a constant radius of curvature in a region of 80% or more of the main surface as recited in claim 15.  See applicants’ 1/20/22 reply, pp. 2-4.  Applicants’ argument is noted, but is unpersuasive.  As an initial matter it is pointed out that this is based upon arguments of counsel rather than factually supported evidence.  It has previously been held that arguments of counsel cannot take the place of factually See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).  See also MPEP 2145.  As noted supra with respect to the rejection of claim 1, in at least Fig. 6, ¶[0012], ¶[0046], and ¶¶[0064]-[0066] Koukitu specifically teaches that GaN single crystal substrates having a diameter of 4 inches or larger and a radius of curvature of 300 m or more can be obtained by, for example, performing homoepitaxial growth in the -c direction since the diameter of the GaN crystal increases with increasing thickness.  There is no teaching or suggestion by Koukitu that the resulting radius of curvature does not or would not extend over substantially the entire diameter of the homoepitaxially grown GaN crystal.  The left image in Fig. 6 shows that the enlargement in diameter produces a smooth and continuous (0001) planar surface.  With respect to the teachings shown in Example 4 and Fig. 19 of Koukit it is noted that this embodiment relates specifically to the heteroepitaxial growth of GaN on a sapphire substrate and therefore involves heteroepitaxial growth.  The proposed combination of D’Evelyn and Koukitu would involve homoepitaxial growth of crystalline GaN on a GaN substrate.  In ¶[0046] Koukitu specifically teaches that when the initial substrate (101) is comprised of a nitride semiconductor crystal such as GaN, the nitride semiconductor thin film can be homoepitaxially grown with a low dislocation density, a diameter of four inches or more, and a curvature radius of 300 m or more.  This is further supported by Figs. 17-18 & 21 and Examples 1-3 & 5 in ¶¶[0137]-[0147] and ¶¶[0153]-[0154] which teach the growth of a high quality GaN epitaxial layer with a mirror-like surface and no pits or protrusions via homoepitaxial growth on a GaN substrate.  In Fig. 7 and ¶[0069] Koukitu further teaches that crystal growth using the THVPE method of the present invention 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.